Case 2:18-cv-01543-RAJ Document 84 Filed 01/04/19 Page 1 of 8
Case 2:18-cv-01543-RAJ Document 84 Filed 01/04/19 Page 2 of 8
Case 2:18-cv-01543-RAJ Document 84 Filed 01/04/19 Page 3 of 8
Case 2:18-cv-01543-RAJ Document 84 Filed 01/04/19 Page 4 of 8
Case 2:18-cv-01543-RAJ Document 84 Filed 01/04/19 Page 5 of 8
Case 2:18-cv-01543-RAJ Document 84 Filed 01/04/19 Page 6 of 8
             Case 2:18-cv-01543-RAJ Document 84 Filed 01/04/19 Page 7 of 8




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on January 4, 2019, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5   Jerry A. Riedinger             Mack H. Shultz                   Mary Z. Gaston
 6   PERKINS COIE LLP               PERKINS COIE LLP                 PERKINS COIE LLP
     Email:                         Email:                           Email:
 7   JRiedinger@perkinscoie.com     MShultz@perkinscoie.com          MGaston@perkinscoie.com
     docketsea@perkinscoie.com      docketseapl@perkinscoie.com      docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com          sbilger@perkinscoie.com          jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                  Shylah R. Alfonso
     PERKINS COIE LLP               PERKINS COIE LLP
11   Email:                         Email:
     JSanders@perkinscoie.com       SAlfonso@perkinscoie.com
12
     RBecken@perkinscoie.com        docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation America Inc.
15
16
     Richard J. Omata                               Mark A. Bailey
17   KARR TUTTLE CAMPBELL                           KARR TUTTLE CAMPBELL
     Email: romata@karrtuttle.com                   Email: mbailey@karrtuttle.com
18   jnesbitt@karrtuttle.com                        jsmith@karrtuttle.com
     swatkins@karrtuttle.com                        mmunhall@karrtuttle.com
19
                                                    sanderson@karrtuttle.com
20
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
21   Szymanowski, Laurus Basson, and Cindy Dornéval
22   Daneil T. Hagen
23   KARR TUTTLE CAMPBELL
     Email: dhagen@karrtuttle.com
24                                               s/ John D. Denkenberger

25                                               John D. Denkenberger, WSBA No.: 25,907
                                                 Brian F. McMahon, WSBA No.: 45,739
26
                                                 E. Lindsay Calkins, WSBA No.: 44,127
27                                               Christensen O’Connor Johnson KindnessPLLC
     DECLARATION OF FRANCESCO LONGO IN
     SUPPORT OF BOMBARDIER'S MOTION FOR
     PRELIMINARY INJUNCTION (2:18-cv-01543-
     RAJ) - 7
            Case 2:18-cv-01543-RAJ Document 84 Filed 01/04/19 Page 8 of 8



                                              1201 Third Avenue, Suite 3600
 1                                            Seattle, WA 98101-3029
 2                                            Telephone: 206.682.8100
                                              Fax: 206.224.0779
 3                                            E-mail: john.denkenberger@cojk.com,
                                              brian.mcmahon@cojk.com,
 4                                            lindsay.calkins@cojk.com, litdoc@cojk.com
 5
                                              Attorneys for Plaintiff Bombardier Inc.
 6
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27
     DECLARATION OF FRANCESCO LONGO IN
     SUPPORT OF BOMBARDIER'S MOTION FOR
     PRELIMINARY INJUNCTION (2:18-cv-01543-
     RAJ) - 8
